                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

STEPHEN R. CRIBBS,                     )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )         CV411-263
                                       )
NFI INDUSTRIES, INC.,                  )
                                       )
     Defendant.                        )

                                ORDER

     Before the Court is the parties’ Joint Motion for Court-Ordered

Mediation.    Doc. 91.   The parties have informed the Court that they

desire to seek private mediation. As a result, the motion is DISMISSED

AS MOOT.

     SO ORDERED, this 7th day
                            y of March, 2019.

                             ____________________________
                             _________________________________________
                             Christopher
                             Christoph her L. Ray
                             United
                             U        States
                                 it d St t Magistrate
                                             M i t t Judge
                                                         J
                             Southern District of Georgia
